UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

GEARY S. SIMON, et al.,                           :
                                                  :
       Plaintiffs,                                :       Civil Action No.:     16-1405 (RC)
                                                  :
       v.                                         :       Re Document No.:      4
                                                  :
BRANDON MITCHELL,                                 :
                                                  :
       Defendant.                                 :

                                  MEMORANDUM & ORDER

            REMANDING TO THE SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA;
                  DENYING DEFENDANT’S MOTION TO REMAND AS MOOT

       Plaintiffs Geary S. Simon and Summer Simon filed this action in the Superior Court for

the District of Columbia on May 20, 2016, seeking a temporary restraining order and a

permanent injunction against Defendant Brandon Mitchell. 1 See Compl. ¶ 2. 2 In brief, Plaintiffs

allege that Mr. Mitchell engaged in harassing behavior and they filed suit seeking a temporary

restraining order. Id. Plaintiffs’ Complaint does not include any federal causes of action and

states that jurisdiction in the Superior Court is founded on D.C. Code § 11–921. Id. ¶ 2. The

Superior Court granted Plaintiffs’ request for a temporary restraining order on May 27, 2016, see

Superior Court Record at 36–37, and issued a permanent injunction on June 10, 2016, see id. at

21. During the course of the Superior Court litigation, Defendant Mr. Mitchell also filed a

motion seeking a permanent injunction against Mr. Simon. Id. at 14. On July 6, 2016, Plaintiffs




       1
           Plaintiffs’ Complaint states that Mr. Mitchell is also known as Brandon M. Feliciano.
       2
         The Complaint is included in the Superior Court record transmitted to this Court. See
Superior Court Record at 44, ECF No. 2-1.
removed the case to this Court, asserting that this Court has diversity jurisdiction pursuant to 28

U.S.C. § 1332. See Notice of Removal ¶ 1, ECF No. 1.

        On July 21, 2016, this Court issued an order identifying several potential obstacles to this

Court’s exercise of jurisdiction and directing Plaintiffs to show cause why this action should not

be remanded to the Superior Court. See Order to Show Cause, ECF No. 3. The order directed

Plaintiffs to respond by July 21, 2016. Id. Plaintiffs failed to respond to the order. 3 The Court

acknowledges that Plaintiffs are proceeding pro se, but even pro se litigants “must comply with

the Federal Rules of Civil Procedure.” Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987).

Plaintiffs have been given the opportunity to supplement their arguments in support of this

Court’s jurisdiction, but they have failed to do so. The Court finds that, because Plaintiffs have

failed to respond to the order to show cause, Plaintiffs have waived their right to any argument

contesting this Court’s remand to the Superior Court. Nevertheless, the Court considers the

questions presented and finds that remand would be required even if Plaintiffs had not conceded

the issue.

        Generally, a defendant in a civil action brought in a state court may remove the action to

a federal district court if the action is one over which the federal district courts have original

jurisdiction. See 28 U.S.C. § 1441(a). The Superior Court of the District of Columbia is

considered a state court for this purpose. See 28 U.S.C. § 1451(1). The D.C. Circuit has

explained, however, that “[w]hen it appears that a district court lacks subject matter jurisdiction

over a case that has been removed from a state court, the district court must remand the case.”



        3
          After the Court issued its order, Defendant moved to remand the case, arguing that the
parties are not diverse. See Def.’s Mot. to Remand at 1, ECF No. 4. At this time, Plaintiffs have
not responded to the motion. Because the Court will remand sua sponte, Defendant’s motion
will be denied as moot.

                                                   2
Republic of Venezuela v. Philip Morris Inc., 287 F.3d 192, 196 (D.C. Cir. 2002) (citing 28

U.S.C. § 1447(c)) (emphasis added). Because removal implicates federalism concerns, the court

“strictly construes the scope of its removal jurisdiction.” Downey v. Ambassador Devel., LLC,

568 F. Supp. 2d 28, 30 (D.D.C. 2008) (citing Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100,

107–09 (1941)) (other citations omitted). “The party seeking removal of an action bears the

burden of proving that jurisdiction exists in federal court.” Id. at 30 (citing Mulcahey v.

Columbia Organic Chems. Co., 29 F.3d 148, 151 (4th Cir. 1994) (other citations omitted); see

also Reed v. AlliedBarton Sec. Servs., LLC, 583 F. Supp. 2d 92, 93 (D.D.C. 2008). Because

either a party or a district court, acting sua sponte, may raise the court’s lack of subject matter

jurisdiction, a court may also issue a remand order on its own initiative. See Ellenburg v.

Spartan Motors Chassis, Inc., 519 F.3d 192, 196–97 (4th Cir. 2008); see also Sloan v. Soul

Circus, Inc., No. 15-1389, 2015 WL 9272838, at *4 n.4 (D.D.C. Dec. 18, 2015). 4

        Plaintiffs removed the case to this Court alleging that this Court has jurisdiction pursuant

to 28 U.S.C. § 1332, better known as diversity jurisdiction. 5 Plaintiffs contend that the “amount

in controversy exceeds $75,000.00” and that there “is complete diversity of citizenship” between

the parties. See Notice of Removal ¶ 1. The Court finds that it must remand this case for at least

two distinct reasons.


        4
         An action may also be remanded because of procedural defects with the removal, but a
court can only order a remand on procedural grounds following a motion by a party. See
Ellenburg, 519 F.3d at 198–99 (collecting cases and finding that “all of the circuit courts that
have considered the question have concluded that a district court is prohibited from remanding a
case sua sponte based on a procedural defect absent a motion”). The Court previously noted
potential procedural defects with the removal in this case, see Order to Show Cause at 4–5, but it
does not need to reach those issues here.
        5
          The relevant portion of the statute states: “The district courts shall have original
jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of
$75,000, exclusive of interest and costs, and is between . . . citizens of different States. . . .” 28
U.S.C. § 1332(a)(1).

                                                   3
       First, the record does not appear to support Plaintiffs’ claims with regard to the amount in

controversy. The brief Complaint seeks only injunctive relief, and makes no mention of money

damages. See generally Compl. The Court’s review of the Superior Court record reveals no

request for monetary damages, much less any request in excess of $75,000. The only references

to monetary damages are found in the Notice of Removal, see Notice of Removal ¶ 1, and the

Civil Cover Sheet attached to the Notice of Removal, see Civil Cover Sheet at 2, ECF No. 1-2.

Both demand exactly $75,000. Plaintiffs provide no documentation or argument in support of

this figure in their Complaint. Plaintiffs have also failed to provide any supplementary evidence

in response to the Court’s order to show cause. Thus, the Court finds that Plaintiffs have failed

to meet their burden of proving that the amount in controversy in this case satisfies the statutory

diversity jurisdiction requirement. See Reed, 583 F. Supp. 2d at 94 (“The Court finds that

AlliedBarton’s unsubstantiated allegation that Plaintiff ‘made a demand well in excess of

$75,000,’ without more, does not sufficiently prove the amount in controversy.”).

       Second, Plaintiffs also claim that there “is complete diversity of citizenship in that

Plaintiff/Counter-Defendant is an individual with a domicile in the District of Columbia and

Defendant/Counter-Plaintiff is an individual with a domicile in the State of New York.” See

Notice of Removal ¶ 1. Plaintiffs’ Notice of Removal lists a New York state address for Mr.

Mitchell. Id. at 1. The Court’s review of the Superior Court record, however, reveals that

Plaintiffs’ May 20, 2016 Complaint listed a District of Columbia address for Mr. Mitchell. See

Compl. at 1. Further, Mr. Mitchell was served with the Complaint at another District of

Columbia address. See Superior Court Record at 39. Mr. Mitchell listed the same District of

Columbia address found in the Complaint in his own motion before the Superior Court, and the

injunctive relief he sought would have protected that address as well. See id. at 14–17. Finally,



                                                 4
Mr. Mitchell filed a motion to remand before this Court, which states that he is “a resident of the

District of Columbia” and that he has “not lived in New York City since 2014.” Def.’s Mot. to

Remand at 1. Aside from their unsupported allegations, Plaintiffs have provided no evidence to

the contrary. Nor have Plaintiffs provided any evidence or argument in response to the Court’s

order to show cause. Based on the record available, the Court finds that Mr. Mitchell is a

resident of the District of Columbia. Plaintiffs have failed to meet their burden of proving that

the citizenship of the parties satisfies the statutory diversity jurisdiction requirement, and the

Court must remand this case to the Superior Court. See Republic of Venezuela, 287 F.3d at 196;

see also Collier v. District of Columbia, 46 F. Supp. 3d 6, 18 (D.D.C. 2014) (remanding a

severed claim sua sponte because both parties were residents of Maryland).

       Accordingly, it is hereby ORDERED that this case is REMANDED to the District of

Columbia Superior Court. And it is

       FURTHER ORDERED that Defendant’s motion to remand (ECF No. 5) is DENIED

AS MOOT.

       SO ORDERED.


Dated: August 10, 2016                                               RUDOLPH CONTRERAS
                                                                     United States District Judge




                                                  5